,




             OFFICE        OF THE     ATTORNEY GENERAL     OF TEXAS
                                         AUSTIN
GROVERSELLERS
ATTORNLY  GENERAL




   Eonarable Oaorge & 8heppud
   comptrouu   of Public Aaoourltr
   Aurt     LO, Toxm
   Dou 8lrI




   yo u
      lno lo so 4 l let
       tu


                                                            nt lr mo d out
                                                           , wh le hamount




                                                                    of   #a   $&p
                                                                      to this la-,


                   %Q thlr tha Jr4 der of Be tedor, 1.0.
             thewaurootobebaudtb4          J eve strled &aa
             wmb0rd amtw aad vhereqm cm0 the plalatlff,
             the stat0  of PbxaI, adlog la behalf of 1twlf  bad
             for   sallcounty,~nrl         for uw us+ lad bonefttof
             all   poutba            rubdl*lrlom er Ml4 oouat rhoDo                 :
            .taxea uo colleoted by           tbo   &8@mwr or 80 &leotorr
uonorabk aoorgmI. 8hop$ma,p&a p

    for    taxer         for ml&                t&m 4ofowlaat, 3.B.
                                        Oount~, a&
    Cr*lo          ad     aU paHi       lnaouooed read7 for trial
    tha *Lmt%ff                 lppe.81     ltr Couaty Attorney 0)
    sell coua~,     Turr XL         thfWkd&lt rp~U’h&
    10 porroo aad by hfr rttornoyj a jury be;
      lWlJ valved, all wttrrI,      of fmt lr uo 3 Z-of
    s u, voro rutmlttod  to    the Court,
              Yho        Oort        harln6 hoar4          tb      pleadlngo,   rti-
    4eaco         oubmltted          t&roua&r            aal    ufpe8t     of aoun-
    8.1, @a6 10 oonawtloa thoreu1th havl
    vlwd b   the plaiatiff a&ddof.&t,      #A??‘: :’
    W.-b   IO to Ul  pultlrr for thlr Qowt   to lnto r
    ju4Qm8t             8s *Iwo         wt fo r th*

              “It appouictfs to              tho     hurt tbt            IQU aoatro-




              llt18 tt&eHfom, orderod, M tadgadu@ de-
    creed      tq the Court that     thuo lr d uo ovlng and
    ua@d         to p&l&f      l.n the cagloltr ia vhloh it
    awl        the follovln& a8ouatr    of tuor m    .0&8 for
    tho #olloulq                     oars npon sb foI&wlag 68oorlbed
    fro'oW&;~m,ut                         ln tb 8ahodub Umod~t.1~

              (Bore        folleur      a      of tb vuio~r
                                            dsmriptioa
    piearm of            popotty                 of tho aaomtr
                                        rod a rtrtomept
    of    taxes         due oa oaoh plot of propeel   for o-h
    of    the fears in Qw8tlon. f
              l
                  . l    ..


         ‘It 1s furtbor ordorrd that la the wont   the
    a0fraburt p~8 tb whmt     of ~1889.pr topthOr with
    the oostr of thl8 ru1t to th    opu puww8 au-
    thorLud to recolrr the maeI pf;,a lwh offiarr
    8h tillWCUteti     deliQU t0 tb afOCi&&,     l PO-
    par reoolpt rbovllythe    mat   of the tuor   due
    l8 ebavo            wt      forth la
            ‘lo   j-at  18 entered for w furtlmr tues,
      pmaltlos  or late oat t&a l 8boro set forth la
      the ~01 of W09&,     rod all otbsr mmttors raloea
      by the plsedlago     uo     horobr adjudloatrd.
               Y@t rowmst oar dvloo u to tb prOyIPen8v.r to
mske to t&8 qusrtioa     sublttob io k. Zlprlqpr a letter.
           rMuq\uat UI ralorer tmrr bear late&t         at 6
wr   saaum aad subjeot the twpayu       to a pomltr up to 81 ,
&tlalo 73%,     Voraoa*r  Amotstw3   Cltl.l~st~tukr.  3rifl rtst-
at0 fart&r pa-oribm that       “the luo mw ld oolleotor of
tame   ahall ealQPlrto   rrr4 0h8rgs 8ll rwh pefk8ltlo8, later-
lst and oortr oa tia bolluqeat tax 8tatemeats or dellnquestlt
tu roaoipta l*Hu6 by bl8.
               Althou&   vo hv8    fotxadao Texrriauthorlty
                                                          directly
llr point, luthorltlos ln o&w      url8dlatloas   iodioato that
                of.t~
th eg ir o p r lo   Ub 8lotfoo of iho oourt la  romlttlag    the la-
trrost a& arltf          la this momsay bo opoa to utloua qwr-
t 1oar me0F1 O.J.,        1194, een1a it 18 Uldl
            %I the 8bwBao of
      the oourtr Iwo a0 povor to
      paprr  fra polwltkr InourreObr
      stat&or provldl~          tbrrofar . . .
      aumber     of derlrioae Wwd otlm
           kvottholorr,   tba oourt aJaQu4stlombly   bd juris-
Ustloa both of tb        tier and of t&    r*jeattttor.    tbler
such oireastuuos,     ?s judgmeat, wt boiry void oa its faoe,
nhouldbo followed lo the ebraaoo of its kwlng oet aaid oa
a-1     op ln a direat grocticuiig lnstlttika for ths purpoma
o f mttfng o sm la 6e.
            a the rweat awe OS Stevut 011 Cooprayto loa,
173 8.Y. ( $a) 791, error retuaed for vant of merit, JuUga
J&n   Speu      holdd,
       tar @&itlonU caass 00 hold-,     w,      PI Tous   olgest
w %4#88t, yf’ 470.
            ‘.




             >,                       YUJ    willy   ~OurB
                               AImRJm       ORmEtALOF Trn